Citation Nr: 0015639	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for bursitis of the right 
hip, chest pain, and shortness of breath.

Entitlement to a rating in excess of 10 percent for 
depressive neurosis from November 26, 1995 to November 7, 
1996, and in excess of 30 percent from November 7, 1996.

Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).

Entitlement to a special home adaptation grant under 
38 U.S.C.A. § 2101(b). 


WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to November 
1995.  

This appeal arises from determinations by the regional office 
denying service connection for bursitis of the right hip, 
chest pain, and shortness of breath on the basis that such 
claims were not well grounded.  The veteran has also appealed 
the regional office determinations that she is not entitled 
to a special home adaptation grant or assistance for 
specially adapted housing.  

In September 1997, the regional office granted service 
connection for depression, and assigned a 10 percent rating 
for this disability, effective from November 26, 1995, the 
date following the veteran's release from active service.  In 
February 1998, the veteran submitted a timely notice of 
disagreement with this rating for depression.  

In a rating in March 1999, the regional office continued the 
10 percent evaluation for depression from November 26, 1995, 
but increased the rating for this disability to 30 percent, 
effective from November 7, 1996.  The regional office then 
issued a statement of the case relating to the issue of an 
increased rating for depression.  Later in March 1999, the 
veteran submitted a timely appeal relating to this issue. 

Under the circumstances of this case, the issue of an 
increased rating for depression presents two questions:  
(1) Whether the veteran is entitled to a rating in excess of 
10 percent from November 26, 1995 to November 7, 1996, and 
(2) whether the veteran is entitled to a rating in excess of 
30 percent, effective from November 7, 1996.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran has been granted service connection for residuals 
of thrombosis of the left lower extremity with sympathetic 
dystrophy, evaluated as 100 percent disabling, irritable 
bowel syndrome, evaluated as 30 percent disabling, 
depression, (with evaluations as previously described), 
lumbar disc disease with radiculopathy, evaluated as 
10 percent disabling, residuals of benign breast cyst, 
evaluated as zero percent disabling, and headaches, evaluated 
as zero percent disabling.  She has also been found entitled 
to receive special monthly compensation benefits under  
38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350(f)(3).


FINDINGS OF FACT

1.  Aside from the issues of entitlement to service 
connection for chest pain and shortness of breath, the 
regional office has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claims.  

2.  The veteran received treatment for pain in the right hip, 
diagnosed as bursitis of the right hip, while she was in 
service.  

3.  Bursitis of the right hip has not been found or diagnosed 
after the veteran's discharge from service.  

4.  The veteran does not have blindness in both eyes or the 
loss or loss of use of both hands.  

5.  The veteran has loss of use of the left lower extremity 
together with residuals of other organic disease including 
lumbar disc disease with radiculopathy and reflex sympathetic 
dystrophy of the left lower extremity that so affects the 
function of balance and propulsion as to preclude locomotion 
without the aid of cruches or a wheelchair.  

6.  The veteran complained of chest pain and shortness of 
breath in service and shortly after discharge from service.  
She was treated for and diagnosed as having hypertension and 
restrictive ventilatory disease within one year of her 
separation from service.  

7.  The claims for service connection for chest pain and 
shortness of breath are plausible.  

8.  In evaluating the claim for an increased rating for 
depressive neurosis in excess of 30 percent, the amended 
criteria for such disability, effective from November 7, 
1996, is neither more nor less favorable to the veteran than 
the old criteria under the circumstances in this case.  

9.  The veteran's depressive neurosis has caused definite, 
but not considerable, social and industrial impairment since 
November 26, 1995. 

10.  Effective from November 7, 1996, the depressive neurosis 
is manifested by periods of depression, crying spells, 
anxiety, and sleep impairment, but is not manifested by 
circumstantial, circumlocutory or stereotype speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- or long-term memory, 
impaired judgment, or impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bursitis of 
the right hip.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The veteran has submitted evidence of well-grounded 
claims for service connection for chest pain and shortness of 
breath.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

3.  The criteria for a rating of 30 percent, but not higher, 
for depressive neurosis have been met from November 26, 1995 
to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 9405 (as 
in effect prior to November 7, 1996).  

4.  The criteria for a rating in excess of 30 percent for 
depressive neurosis after November 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Part 4, Diagnostic Codes 9405 (in effect prior to November 7, 
1996), 9433 (in effect since November 7, 1996) (1999).  

5.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. 
§ 3.809a (1999).  

6.  The criteria for eligibility for assistance for specially 
adapted housing have been met.  38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains, in essence, that she began 
experiencing pain in the right hip in service, that it was 
diagnosed as bursitis, and that such pain continued after her 
discharge from service.  She contends that she should be 
service connected for this chronic disability.  She also 
contends that the depression has severely affected her 
ability to sleep at night and function during the day, and 
that this disability should receive a higher evaluation.  She 
further contends that her various service-connected 
disabilities should permit her to receive special benefits 
with regard to modifying a home because she has lost the 
ability to ambulate without a wheelchair.  She maintains that 
she needs aid within the house to function properly.  

I.  Background

The service medical records show that the veteran sustained a 
twisting injury of her left knee during the early part of her 
training.  Because of continued complaints involving the left 
knee, she had an arthroscopy in May 1994 with results showing 
degenerative changes in the medial meniscus, which were 
debrided, and early degenerative joint changes throughout the 
left knee.  Approximately 11 days later, she was readmitted 
to the hospital with an extremely swollen and tender left 
lower extremity, with further tests showing deep venous 
thrombosis of the left lower extremity.  While hospitalized, 
she had an episode of chest pain and shortness of breath.  
After being discharged from the hospital, she continued to 
have left lower extremity pain, swelling, and an inability to 
perform even simple exercises or activities of daily living.  
She continued to have an edematous left lower extremity with 
the edema from the foot up into the upper thigh region.  
Further testing resulted in the diagnosis of reflex 
sympathetic dystrophy affecting the left lower extremity.  

The veteran was also hospitalized in July 1994 for complaints 
of chest pain.  Clinical tests ruled out the possibility of a 
pulmonary embolism.  Subsequent electrocardiograms were 
described as borderline or abnormal.  

The veteran underwent further evaluation for complaints of 
pain in the left lower extremity.  An MRI in December 1994 
showed evidence of borderline stenosis from L2 down to S1 and 
evidence of a bulging disc at L4-5, causing a mild to 
moderate stenosis.  There was also the possibility of a small 
extruded disc fragment immediately posterior to the L5 
vertebral body.  Due to the continued complaints of chest 
pain and shortness of breath, further clinical tests again 
ruled out pulmonary emboli.  A vascular workup was also 
conducted.  In early to mid-1995, it was indicated that the 
veteran was unable to ambulate any significant distance due 
to back and left lower extremity pain.  She was essentially 
wheel-chair dependent.  The examiner expressed the opinion 
that the veteran's deep vein thrombosis significantly 
complicated the ability to treat the reflex sympathetic 
dystrophy and the probable L-5 radiculopathy.  The examiner 
expressed the opinion that the back, buttock, and upper thigh 
pain could not be totally attributed to the deep vein 
thrombosis or reflex sympathetic dystrophy, but that there 
was also evidence of lumbar disc disease.  

The veteran complained of pain in the right leg and right 
thigh in April 1995, and pain in the right greater trochanter 
area in September and October 1995.  A diagnosis of right 
trochanter bursitis/tendinitis was made.  In October 1995, it 
was noted that this condition was improving with ultrasound.  
The service medical records also show that the veteran was 
receiving several medications for her various complaints in 
October 1995, including Elavil.

Her initial claim for service connection was received in 
December 1995.  

In December 1995, the veteran underwent substantial 
evaluation for complaints of chest pain and shortness of 
breath.  Various cardiovascular studies were essentially 
normal, although electrocardiograms were considered abnormal.  
The clinical tests ruled out pulmonary emboli.  The etiology 
of the veteran's chest pain was undetermined, but it was the 
opinion of the staff that such pain could represent 
microvascular angina, esophageal dysmotility, or an 
underlying collagen vascular disease (although this was 
eventually ruled out).  Pulmonary function studies did reveal 
a mild restrictive ventilatory impairment, and she was 
provided Albuterol for symptomatic relief.  The veteran also 
had some sinus tachycardia, with no cardiopulmonary cause.  
It was believed that it might be related to antidepressant 
medication.  The extensive medical records for late December 
1995 and early 1996 fail to show any complaints, findings, or 
diagnoses relating to the right hip.

On a Department of Veterans Affairs (VA) examination in April 
1996, the veteran had various complaints, but no complaints 
relating to the right hip.  It was noted that she was 
essentially bed-bound and bound to a wheelchair.  Her 
medications included Elavil.  On physical examination, the 
upper extremities were essentially normal.  The right lower 
extremity was unremarkable, with good range of motion of the 
ankle, knee, and hip.  Hip flexion and extension were normal.  
The diagnoses included degenerative joint disease of the left 
knee, history of deep venous thrombosis of the left lower 
extremity, history of reflex sympathetic dystrophy of the 
left lower extremity, and history of musculoskeletal low back 
pain.  

In a rating in June 1996, the veteran was granted service 
connection for left lower extremity edema, deep vein 
thrombosis, and reflex sympathetic dystrophy, evaluated as 
100 percent disabling, and for disc disease of the lumbar 
spine with radiculopathy, evaluated as 10 percent disabling.  

Outpatient treatment records from an Army medical facility 
for 1996 show various complaints, but no complaints, 
findings, or diagnoses relating to the right hip.  On 
occasion, the veteran did complain of pain in the right leg.  
In May 1996, it was indicated that the veteran's blood 
pressure readings for the last two months had been elevated.  
There was also complaints of chest pain, shortness of breath, 
lightheadedness, and palpitations.  

The veteran was hospitalized for a few days at a VA medical 
facility in June 1996 for evaluation of various complaints.  
Her medication on admission included Albuterol, Imipramine, 
and Hydrochlorothiazide.  There were no complaints, findings, 
or diagnoses relating to the right hip.  

In July and August 1996, the veteran complained of chronic 
left lower extremity pain and depression.  In September 1996, 
she underwent screening for depression.  She complained of 
crying spells, decreased mood, and insomnia.  Mental status 
examination showed that speech was normal and that she was 
oriented in all spheres.  Insight and judgment were 
reasonable.  The diagnostic impression was dysthymia, and a 
GAF score of 70 was noted.  Her prescription for Imipramine 
was increased.  Further outpatient reports later in 1996 and 
early 1997 showed decreased anxiety and a better mood.  The 
outpatient treatment reports in 1997 failed to show any 
complaints, findings, or diagnoses indicative of disability 
of the right hip, aside from one notation in December 1997, 
when she complained of bilateral hip pain.  She had no 
complaints relating to her mood, behavior, or depression at 
this time.  She did complain of some "shakiness."

In a rating in September 1997, the veteran was granted 
service connection for depression, evaluated as 10 percent 
disabling, effective from November 26, 1995.  She was also 
granted service connection for other disabilities evaluated 
as zero percent disabling.  

On a VA examination in December 1997, the veteran stated that 
she had chronic pain and swelling in the left lower 
extremity, that she had been diagnosed as having asthma, and 
that she was taking Proventil for the asthma.  It was 
indicated that the veteran was confined to the house and bed 
because of her various service-connected disabilities, and 
that she used a wheelchair.  She was unable to ambulate due 
to loss of function in her left lower extremity.  Physical 
examination showed marked edema of the left lower extremity 
with much pain.  

On orthopedic examination, the veteran complained of pain in 
the right hip since early 1995.  It was indicated that 
medication for other disabilities included 
Hydrochlorothiazide and Imipramine.  The examiner was unable 
to perform range of motion studies or otherwise examine the 
right hip because the veteran could not shift positions.  An 
X-ray of the right hip was normal.  The diagnosis was history 
of bursitis of the right hip, with an inability to perform 
physical examination.  

On a VA examination in April 1998, the veteran had complaints 
of chest pain and shortness of breath since service.  She 
stated that she had been diagnosed as having hypertension in 
1995, and that she had received Hydrochlorothiazide since 
that time.  Physical examination, an electrocardiogram, and a 
chest X-ray were interpreted as within normal limits.  The 
diagnosis was hypertension treated with Hydrochlorothiazide.  

On a special psychiatric examination, her medical history was 
reviewed.  It was indicated that she had completely lost the 
use of her left lower extremity and was wheelchair-bound.  
She required complete assistance with activities of daily 
living.  She was completely disabled to work.  She believed 
that she was doing fairly well in view of the severity of her 
physical disabilities.  She did state that she became 
severely "blue and dysphoric" during the week, had crying 
spells several times a week, and felt guilty about not being 
able to do things around the house or for herself.  She 
continued to have insomnia, awakening several times a night 
from pain or because she needed to go to the bathroom.  She 
remained busy by working on the computer and studying her 
Bible.  She enjoyed church life which had been a tremendous 
support for her, although she sometimes did not go to church 
if her leg was too painful.  She seemed to function with some 
low level of dysphoria present almost constantly, and had not 
had any complete remission in her symptoms.  She exhibited a 
somewhat flat affect.  Her mood and affect were stable.  She 
did not show any extremes of dysphoria or anxiety, but did 
appear mildly sad when talking of her physical problems.  
There were no delusions, hallucinations or thought 
distortions.  She was oriented in all spheres.  There was no 
memory loss or impairment.  She denied any full-blown panic 
attacks.  The diagnosis was dysthymic disorder.  Current GAF 
was 50, with highest functioning in the past year at 55.  

On orthopedic evaluation, her previous medical history was 
reviewed.  The examiner was unable to examine the veteran.  
It was noted that previous nerve conduction studies were 
normal and there was no electrical evidence of underlying 
peripheral neuropathy.  It was the opinion of the examiner 
that she had atypical chest pain of unknown etiology, but 
that her heart condition was not linked to any specific 
diagnosis obtained while in service.  

The veteran was seen in the VA mental health clinic at 
various times in 1998.  In January 1998, she described her 
condition as helpless at times, but not hopeless.  It was 
indicated that she had many interests.  She continued to take 
medication for her depression.  In September 1998, she 
described her mood as good.  She reported decreased sleep 
secondary to pain and decreased energy.  She displayed some 
pain behavior, including wincing while shifting in her chair.  

In October 1998, the veteran was hospitalized at a private 
medical facility for complaints of increased chest pain.  It 
was noted that a previous cardiac catheterization showed 
minor amounts of coronary disease and hypertension.  Cardiac 
catheterization was negative.  The diagnoses included chest 
pain, noncardiac in etiology, and hypertension.  

At the video conference hearing before the Board, the veteran 
complained of a lack of sleep and fatigue.  She also 
complained of chest pain and shortness of breath.  She stated 
that she was restricted to a wheelchair.  She submitted 
additional medical statements, and a waiver of consideration 
by the regional office.  A statement of April 1996 indicated 
that she had been under the care of an Army medical facility 
as an outpatient since December 1995 for chronic pain 
secondary to left lower extremity deep vein thrombosis, low 
back pain with sciatica, chest pain, fibromyalgia, and 
possible reflex sympathetic dystrophy.  She was wheelchair-
bound.  

II.  Analysis

Service Connection

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91-
93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1998).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

With chronic disease shown as such in service, (or within the 
presumptive period for certain diseases), so as to present a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain or any abnormality of heart 
action or heart sounds in service will permit service 
connection for disability first shown as a clear-cut clinical 
entity at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran did complain of pain in the right 
hip on occasion in early 1995, and again in September and 
October 1995.  The veteran was treated symptomatically for 
these complaints with a diagnosis of tendinitis/bursitis of 
the right hip.  In October 1995, this problem was noted as 
improved with ultrasound treatment.  The veteran in late 1995 
was hospitalized and evaluated extensively for various 
complaints, but there were no complaints, findings, or 
diagnoses indicative of bursitis of the right hip or a 
chronic condition of the right hip.  Thereafter, the service 
and VA outpatient treatment reports and the VA examination in 
1996 failed to show any complaints, findings, or diagnoses of 
a disability of the right hip.  

On appeal, the veteran contends that the pain in the right 
hip has been continuous since her discharge from service.  
However, while there was an isolated complaint of bilateral 
hip pain in December 1997, various outpatient treatment, 
hospital, and VA examinations after discharge from service 
have failed to reveal a pattern of manifestations and 
symptoms relating to the right hip.  Specifically, the VA 
examination in December 1997 contained an X-ray of the right 
hip that was normal.  The VA examiners in December 1997 and 
April 1998 were unable to examine the right hip, but the 
diagnosis on the VA examination in December 1997 was history 
of bursitis of the right hip, with X-ray of the right hip 
normal.  Currently, there is no medical evidence of record 
after discharge from service showing the presence of a 
chronic right hip disability, or establishing a relationship 
between any current right hip disability and any disability 
of the right hip in service.  

The complaints in service of right hip pain were treated 
symptomatically, and evidently, did not result in chronic 
disability.  There were no chronic manifestations noted on 
pertinent medical records after discharge from service 
indicating the presence of a chronic right hip disability.  
The isolated complaint of bilateral hip pain in December 1997 
was not shown medically to represent a chronic disease 
process or to be etiologically related to the complaint of 
right hip pain manifested in service two years previously.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.  As a result, the 
present record does not show that a chronic disability of 
bursitis of the right hip was present in service and 
manifested after discharge from service.  There is no present 
finding of a chronic disability of bursitis of the right hip 
after discharge from service.  Therefore, the claim for 
service connection for bursitis of the right hip is not well 
grounded.  

As to the questions of service connection for chest pain and 
shortness of breath, the service medical records show such 
complaints on various occasions in 1994 and 1995.  However, 
various clinical tests did not provide a diagnosis for such 
complaints.  

Within a month after discharge from service, the veteran was 
evaluated for continued complaints of chest pain and 
shortness of breath.  Electrocardiograms were abnormal, but 
other clinical tests were essentially within normal limits.  
The etiology of the veteran's chest pain was undetermined, 
but it was the opinion of the staff that such pain could 
represent microvascular angina, esophageal dysmotility, or an 
underlying collagen vascular disease (although this was 
eventually ruled out).  In addition, pulmonary function 
studies resulted in the finding of mild restrictive 
ventilatory disease, and the veteran was placed on Albuterol 
for symptomatic relief.  

Thereafter, the veteran continued to have complaints of chest 
pain and shortness of breath, and to receive Albuterol for 
symptomatic relief of the shortness of breath.  Also, some 
electrocardiograms remained abnormal.  Further, in May 1996, 
it was noted that blood pressure readings were abnormal, and 
the veteran was started on hypertensive medication.  

The medical evidence clearly shows that a restrictive 
ventilatory impairment was diagnosed immediately after 
discharge from service (and asthma sometime later), and that 
hypertension was diagnosed within six months of discharge 
from service, with medication being prescribed.  The question 
of service connection for chest pain and shortness of breath 
is at least plausible, in view of the chronicity of the 
veteran's complaints beginning in service and continuing 
after discharge from service.  Further, such claims are 
plausible in view of the presence of restrictive ventilatory 
impairment and hypertension so proximately close to the 
veteran's discharge from service.  Accordingly, the claims 
for service connection for chest pain and shortness of breath 
are considered well grounded.  

Housing Aid

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations may be issued if the 
veteran is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
38 C.F.R. § 3.809 if the veteran is entitled to compensation 
for permanent and total disability which is due to blindness 
in both eyes, or includes the anatomical loss or loss of use 
of both hands.  38 C.F.R. § 3.809a.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if 
such veteran meets certain requirements, including the loss 
or loss of use of one lower extremity together with residuals 
of an organic disease or injury which so affects the 
functions of balance and propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 C.F.R. § 3.809.

In this case, the medical evidence does not show that the 
veteran is blind in both eyes or has the anatomical loss or 
loss of use of both hands.  She does not meet the medical 
requirements for a certificate of eligibility for assistance 
in acquiring necessary special home adaptations.  

However, the veteran is eligible for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  In essence, the veteran has been granted service 
connection for residuals of thrombosis of the left lower 
extremity with reflex sympathetic dystrophy, evaluated as 100 
percent disabling, and for lumbar disc disease with 
radiculopathy.  The medical records in service and after 
service show that such disability to the left lower extremity 
is near total, resulting in her entitlement to special 
monthly compensation benefits for the loss of use of the left 
foot.  Such award, and the current medical evidence, 
establishes that she has loss of use of the left lower 
extremity.  

In addition, the medical evidence shows that the veteran has 
been wheelchair-bound for several years now.  The evidence 
establishes, further, that the loss of use of the left lower 
extremity has been attributed by physicians to a combination 
of the residuals of the thrombophlebitis of the left lower 
extremity, reflex sympathetic dystrophy, and disc disease 
with radiculopathy.  Accordingly, the veteran meets the 
requirements for a certificate of eligibility for assistance 
in acquiring specially adapted housing, as she has loss of 
use of one lower extremity together with residuals of organic 
disease which so affects the functions of balance or 
propulsion as to preclude locomotion without the use of a 
wheelchair.  

Higher Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The VA's Schedule for Rating Disabilities was amended with 
regard to psychoneurotic disabilities, effective from 
November 7, 1996.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the veteran will be afforded review under 
the old criteria for the service-connected depressive 
neurosis prior to November 7, 1996.  She will also be 
afforded review under the old criteria, or the new criteria, 
effective from November 7, 1996, whichever is to her 
advantage.  In this regard, in evaluating this case, the 
amended criteria for rating psychoneurotic disorders, 
effective November 7, 1996, is neither more nor less 
favorable to the veteran than the old criteria.  Therefore, 
the Board will review the case under both the old and new 
criteria for an increased rating, effective from November 7, 
1996, carefully considering all the evidence of record.  

Prior to November 7, 1996, under Diagnostic Code 9405, 
dysthymic disorder, a 50 percent evaluation was assigned 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation was assigned where the ability to 
establish or maintain effective and wholesome relationships 
with people was definitely impaired, and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation was assigned 
where there was less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

Under the criteria in effect after November 7, 1996, a 
50 percent evaluation will be assigned for depression under 
Diagnostic Code 9433 where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbance of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 30 percent evaluation will be assigned under the new 
criteria where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).

In this case, the initial question is whether the veteran is 
entitled to a rating in excess of 10 percent for the 
depressive neurosis (dysthymia) from November 26, 1995, 
through November 6, 1996.  The service medical records show 
that the veteran was placed on antidepressant medication in 
service, and that she received such medication after service.  
She complained of being increasingly depressed and anxious 
when she was interviewed in the summer of 1996.  She 
indicated that such depression stemmed from being wheelchair-
bound and her dependence on her husband.  The onset of her 
sadness was traced to the loss of freedom and activity.  She 
described crying spells, decreased mood, and insomnia.  While 
a GAF score of 70 was noted, her medication for depression 
was increased.  She appeared to receive some benefit from the 
increase in her medication, but later examination showed 
continued problems with the depression, with a VA examination 
showing a GAF score of 50 to 55.  

The VA outpatient treatment reports and the VA examination in 
1998 showed that the veteran tended to deny the severity of 
her emotional problems.  The regional office determined that 
she met the criteria for a 30 percent evaluation for her 
depressive neurosis after November 7, 1996.  However, the 
medical evidence shows that the manifestations of the 
depressive neurosis were similar before and after November 7, 
1996.  Essentially, the symptoms and manifestations of the 
depressive neurosis, including the decreased mood, anxiety, 
crying spells, and insomnia caused definite social and 
industrial impairment (although she had not worked since 
discharge from service).  Such symptoms were productive of 
more than a mild social and industrial impairment in view of 
the nature, severity, and longevity of these manifestations.  
However, the manifestations and symptoms demonstrated between 
discharge from service and November 7, 1996, were not 
productive of considerable social and industrial impairment.  
She relied on her religious beliefs and her church in which 
she was quite active.  She also had a good relationship with 
her husband and family.  Her symptoms between her discharge 
from service and November 7, 1996, more nearly approximate 
the criteria for a 30 percent evaluation, rather than the 
criteria for a 50 percent evaluation.  

Under the old criteria, the symptoms and manifestations of 
her depressive neurosis before and after November 7, 1996, 
did not cause considerable industrial and social impairment.  
In essence, the veteran indicated that socially she relied on 
her faith, and attended church regularly, aside from the 
times that she had severe pain in the leg.  The 
manifestations of the depressive neurosis, including the 
crying spells, insomnia, decreased mood, an anxiety due to 
the pain and dependency issues still did not cause 
considerable adverse problems with her husband, or with other 
relationships.  There is no showing that such symptoms would 
cause considerable industrial impairment, although such is 
difficult to quantify because of her unemployment since 
discharge from service.  A GAF score of 50 to 55 was 
recorded.  

In evaluating her disability under the new criteria, it is 
noted that the VA examination in 1998 did show a flattened 
affect and evidence of sadness.  However, the medical records 
after November 7, 1996, including the VA examination, fail to 
show circumstantial, circumlocutory, or stereotyped speech, 
panic attacks, difficulty understanding complex commands, 
impairment of short or long-term memory, impaired judgment, 
or impaired abstract thinking.  Rather, there was evidence of 
depressed mood, anxiety, and sleep impairment.  Thus, under 
the new criteria, the symptoms and manifestations of the 
depressive disorder more nearly approximated the criteria for 
a 30 percent evaluation rather than the criteria for a 50 
percent evaluation.  

Under the circumstances, the Board can only conclude that the 
veteran is entitled to a 30 percent evaluation for the 
depressive neurosis from the time of discharge from service 
until November 7, 1996, but not a higher evaluation for this 
period of time.  Further, the Board has concluded that, under 
either the old or new criteria, since November 7, 1996, the 
veteran does not meet the criteria for a rating in excess of 
30 percent for the depressive neurosis.  


ORDER

The claim for service connection for bursitis of the right 
hip is not well grounded, and this portion of the appeal is 
denied.  The claim for service connection for chest pain and 
shortness of breath is well grounded. 

The veteran is not entitled to a certificate of eligibility 
for assistance in acquiring special home adaptations.  The 
veteran is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  

The veteran is entitled to a rating of 30 percent, but not 
higher, for depressive neurosis from the date of discharge 
from service through November 6, 1996.  This award is subject 
to the controlling regulations for the award of monetary 
benefits.  

The veteran is not entitled to a rating in excess of 
30 percent for depressive neurosis since November 7, 1996.  


REMAND

As previously determined by the Board above, the claims for 
service connection for chest pain and shortness of breath are 
well grounded.  

Such claims are inextricably intertwined with the finding of 
hypertension, restrictive ventilatory disease, and asthma 
very shortly after discharge from service.  While the 
veteran's chest pain has been diagnosed as not being cardiac 
in origin, there has been no evaluation medically whether the 
chest pain is associated with abnormal electrocardiogram 
findings, microvascular angina, or the veteran's 
hypertension.  There also has been no medical evaluation to 
determine whether the veteran's complaints of shortness of 
breath are etiologically related to the mild restrictive 
ventilatory impairment found immediately after discharge from 
service, or asthma found somewhat later.  

In this regard, it is noted that the veteran has not claimed 
service connection for hypertension, the mild restrictive 
ventilatory impairment, or asthma, and the regional office 
has not adjudicated such issues.  However, the questions of 
service connection for these disabilities are inextricably 
intertwined with the present claims.  

The Board believes that further examination of the veteran 
with regard to these questions, as well as further 
adjudication, is necessary, prior to final appellate action.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should make 
arrangements for special respiratory and 
cardiovascular examinations of the 
veteran.  All necessary tests, should be 
conducted, if deemed appropriate.  The 
examiners should be requested to provide 
an opinion concerning whether the 
veteran's complaints of chest pain or 
shortness of breath, if present, are 
related to hypertension, microvascular 
angina, restrictive ventilatory 
impairment, or asthma, or are 
etiologically related to any service-
connected disability, or is aggravated by 
any service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995). 
The claims folder should be made 
available to the examiner(s) in 
conjunction with any examination of the 
veteran.  

2.  After the above has been 
accomplished, the regional office should 
again review the veteran's claims for 
service connection for chest pain and 
shortness of breath.  If appropriate, the 
regional office should review any claim 
for service connection for hypertension, 
restrictive ventilatory impairment, or 
asthma.  

If there is a denial of any of the veteran's claims, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until she receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


